Opinion issued August 6, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00452-CV
                            ———————————
                   ERORENWAEN OSAGIEDE, Appellant
                                        V.
              LAWNAOMI ADERONKE OSAGIEDE, Appellee



                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-07394


                          MEMORANDUM OPINION

      Appellant, Erorenwaen Osagiede, has filed a “Motion to Non-Suit Without

Prejudice” that we construe as a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a). No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a), (c). Further, although the motion does not include a
certificate of conference, more than ten days have passed and no party has responded

to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2